EX PARTE DARRICK MARCIANO KIZZEE



NO. 07-02-0369-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

SEPTEMBER 30, 2002

_________________________________


EX PARTE DARRICK MARCIANO KIZZEE



_________________________________



Before QUINN and REAVIS and JOHNSON, JJ.
DISMISSAL

	Proceeding pro se, Darrick Marciano Kizzee filed a notice of appeal from the Texas Court of
Criminal Appeals's dismissal of his application for writ of habeas corpus.  By letter dated September 13,
2002, this Court requested that Kizzee show why this Court has jurisdiction to entertain his purported
appeal.  Kizzee responded by filing a document entitled "Court's Jurisdiction."  Although he cites several
legal authorities, Kizzee does not reference any authority establishing that this Court has jurisdiction to
hear an appeal of the dismissal by the higher court.  
	Accordingly, we dismiss this purported appeal for want of jurisdiction.
							Don H. Reavis
							      Justice

Do not publish.